DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 6/10/2021. Claims 1-19 are pending.

Priority
	Applicant’s claim for priority from parent application no. 16/217,249 filed 12/12/2018, which claims priority to foreign application no. KR10-2018-0042701 filed 4/12/2018 and KR10-2018-0065750 filed 6/8/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 8, according to the limitation “a decoding status flag decoder configured to repeatedly receive a decoding status flag indicating that at least one error bit in the read data is corrected”, it is interpreted that the read data is error corrected. However, according to the limitation “an error correction code (ECC) engine configured to receive the read data and the decoding signal and correct at least one error bit in the read data based on the decoding signal”, it appears that the read data is error corrected again. It is unclear how read data that is already error corrected in the prior claim limitation, undergoes error correction again later in the claim. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency to rejected base claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (20060236206, pub. Oct. 19, 2006), hereinafter “Otsuka”.

Regarding independent claim 1, Otsuka discloses:
A semiconductor memory device (see Otsuka, Fig 1, par. [0057]: semiconductor memory device 10a), comprising: 
a memory cell array including a plurality of memory cells (see Otsuka, par. [0058]: memory cells); 
an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array (see Otsuka, Fig 1, items 11 and 12 and wires r(1) through r(4), par. [0058]: syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of an ECC code constituted by read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4).  The read-data pieces r(1), r(2), r(3), and r(4) and the set of seven parity bits P0 are read out from memory cells, and see par. [0059]: The decoder 12 decodes the syndrome signal S, and generates 64-bit error correction flags err, and see par. [0060]: corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid); and 
a channel interface circuit (see Otsuka, Fig 1: wires connecting 11 to 12 and 12 to 13) configured to receive the read data and the decoding status flag from the ECC engine (see Otsuka, Fig 1 par. [0060]: read-data pieces r(1), r(2), r(3), and r(4) sent to wires input to 13, and see par. [0059]: decoder 12 generates 64-bit error correction flags err) and configured to transmit the decoding status flag repeatedly to a memory controller through a first pin (see Otsuka, Fig 1: input arrow point at 13 from 12, par. [0060]: error correction circuit 13 receives the error correction flags err, and see par. [0068]: the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid; second burst read cycle following the first burst read cycle) while transmitting the read data to the memory controller through a second pin (see Otsuka, Fig 1: input arrow points at 13 frrom r(1) through r(4), par. [0068]: error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4)).

	Regarding claim 2, Otsuka further discloses wherein the channel interface circuit is configured to transmit repeated seven bits of the decoding status flag to the memory controller while transmitting the read data to the memory controller by unit of a burst (see Otsuka, Fig 1: input arrow point at 13 from 12, par. [0060]: error correction circuit 13 receives the error correction flags err, and see par. [0068]: the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and see also par. [0068]: “each burst read cycle”; second burst read cycle following the first burst read cycle).

Regarding claim 3, Otsuka further discloses wherein the channel interface circuit is configured to transmit the decoding status flag to the memory controller after a read latency elapses from receiving read command (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err).

Regarding claim 4, Otsuka further discloses:
a control logic circuit configured to control the ECC engine and the channel interface circuit in response to an address and a command provided from the memory controller (see Otsuka, Fig 1 par. [0061]: The data selection circuit 14 performs parallel-to-serial conversion of 64-bit data outputted from the memory cells, into 16-bit form for outputting the converted data through 16-bit I/O ports, in response to an output enable signal, which is designated by an input address, and see par. [0062]: The write-data holding circuits 15-1, 15-2, 15-3, and 15-4 capture 16-bit write-data pieces (i.e., data to be written in the memory cells) inputted from the I/O ports in turn in response to write enable signals WE1, WE2, WE3, and WE4, respectively), and 
wherein the control logic circuit is configured to receive the read command along with a write clock signal (see Otsuka, Fig 1 par. [0063]: Each read/write data selection circuit 17-i determines one of the write-data piece W(i) and the corrected read-data piece R(i) as a data piece C (i) which is to be written in the memory cells, according to a signal outputted from the corresponding write-status holding circuit 16-i).

Regarding claim 5, Otsuka further discloses wherein the channel interface circuit is configured to transmit the decoding status flag to the memory controller along with a read strobe signal (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err).

Regarding claim 7, Otsuka further discloses wherein the ECC engine is configured to generate the decoding status flag based on a syndrome and an error position signal which are associated with the at least one error bit when the read data includes the at least one error bit (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err. The error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4) and the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid).

Regarding independent claim 13, Otsuka discloses:
A memory system comprising: 
a semiconductor memory device (see Otsuka, Fig 1, par. [0057]: semiconductor memory device 10a); and 
a memory controller configured to control the semiconductor memory device (see Otsuka, Fig 1 items 13 and 14), 
wherein the semiconductor memory device comprises: 
a memory cell array including a plurality of memory cells (see Otsuka, par. [0058]: memory cells); 
an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array (see Otsuka, Fig 1, items 11 and 12 and wires r(1) through r(4), par. [0058]: syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of an ECC code constituted by read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4).  The read-data pieces r(1), r(2), r(3), and r(4) and the set of seven parity bits P0 are read out from memory cells, and see par. [0059]: The decoder 12 decodes the syndrome signal S, and generates 64-bit error correction flags err, and see par. [0060]: corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid); and 
a channel interface circuit (see Otsuka, Fig 1: wires connecting 11 to 12 and 12 to 13) configured to receive the read data and the decoding status flag from the ECC engine (see Otsuka, Fig 1 par. [0060]: read-data pieces r(1), r(2), r(3), and r(4) sent to wires input to 13, and see par. [0059]: decoder 12 generates 64-bit error correction flags err) and configured to transmit the decoding status flag repeatedly to a memory controller through a first pin (see Otsuka, Fig 1: input arrow point at 13 from 12, par. [0060]: error correction circuit 13 receives the error correction flags err, and see par. [0068]: the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid; second burst read cycle following the first burst read cycle) while transmitting the read data to the memory controller through a second pin (see Otsuka, Fig 1: input arrow points at 13 frrom r(1) through r(4), par. [0068]: error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4)).

Regarding claim 14, Otsuka further discloses wherein the channel interface circuit is configured to transmit repeated seven bits of the decoding status flag to the memory controller while transmitting the read data to the memory controller by unit of a burst (see Otsuka, Fig 1: input arrow point at 13 from 12, par. [0060]: error correction circuit 13 receives the error correction flags err, and see par. [0068]: the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and see also par. [0068]: “each burst read cycle”; second burst read cycle following the first burst read cycle).

Regarding claim 15, Otsuka further discloses wherein the channel interface circuit is configured to transmit the decoding status flag to the memory controller after a read latency elapses from receiving read command from the memory controller (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err).

Regarding claim 16, Otsuka further discloses wherein the semiconductor memory device further includes: 
a control logic circuit configured to control the ECC engine and the channel interface circuit in response to an address and a command provided from the memory controller (see Otsuka, Fig 1 par. [0061]: The data selection circuit 14 performs parallel-to-serial conversion of 64-bit data outputted from the memory cells, into 16-bit form for outputting the converted data through 16-bit I/O ports, in response to an output enable signal, which is designated by an input address, and see par. [0062]: The write-data holding circuits 15-1, 15-2, 15-3, and 15-4 capture 16-bit write-data pieces (i.e., data to be written in the memory cells) inputted from the I/O ports in turn in response to write enable signals WE1, WE2, WE3, and WE4, respectively), and 
wherein the control logic circuit is configured to receive the read command along with a write clock signal from the memory controller (see Otsuka, Fig 1 par. [0063]: Each read/write data selection circuit 17-i determines one of the write-data piece W(i) and the corrected read-data piece R(i) as a data piece C (i) which is to be written in the memory cells, according to a signal outputted from the corresponding write-status holding circuit 16-i).

Regarding claim 17, Otsuka further discloses wherein the channel interface circuit is configured to transmit the decoding status flag to the memory controller along with a read strobe signal (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err).

Regarding claim 19, the combination of Otsuka and Hein further discloses wherein the memory controller is configured to determine an error management policy of the semiconductor memory device based on the decoding status flag (see Otsuka, Fig 1 par. [0068]: The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err. The error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4) and the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (20060236206, pub. Oct. 19, 2006), in view of Hein (20130061006, pub. Mar. 7, 2013), hereinafter “Hein”.

Regarding claim 6, Otsuka discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Otsuka does not disclose wherein the first pin is a pin through which the semiconductor memory device is configured to transmit a data inversion bit associated with the read data and through which the semiconductor memory device is configured to receive a data mask signal from the memory controller.

However, Hein discloses wherein the first pin is a pin through which the semiconductor memory device is configured to transmit a data inversion bit associated with the read data and through which the semiconductor memory device is configured to receive a data mask signal from the memory controller (see Hein, Fig 10 par. [0051]: the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line, and see par. [0057]: DBM is intended to signify that both data inversion information and data mask information can be conveyed using the signal, and see par. [0073]: The incoming DQ[N] data are bit wise compared to the predefined DM-pattern. If the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked. If any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and see also Fig 9 par. [0072]).

Otsuka and Hein are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otsuka for multiple burst read cycle, with the feature in which incoming DQ[N] data are bit wise compared to the predefined DM-pattern, where if the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked., and if any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and where the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line as disclosed by Hein, with the motivation that pin overhead can be reduced, as disclosed by Hein in par. [0051].

Regarding independent claim 8, Otsuka discloses:
A memory controller configured to control a semiconductor memory device (see Otsuka, Fig 1, par. [0057]: semiconductor memory device 10a), the memory controller comprising: 
a data input buffer configured to receive read data from the semiconductor memory device through a data pin (see Otsuka, Fig 1, item 12, par. [0058]: syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of an ECC code constituted by read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4).  The read-data pieces r(1), r(2), r(3), and r(4) and the set of seven parity bits P0 are read out from memory cells); …

… an error correction code (ECC) engine configured to receive the read data and the decoding signal and correct at least one error bit in the read data based on the decoding signal (see Otsuka, Fig 1 par. [0068]: The error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4) and the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and outputs corrected read-data pieces R(1), R(2), R(3), and R(4); second burst read cycle following the first burst read cycle); and 
a central processing unit configured to control the ECC engine (see Otsuka, Fig 1 par. [0061]: The data selection circuit 14 performs parallel-to-serial conversion of 64-bit data outputted from the memory cells, into 16-bit form for outputting the converted data through 16-bit I/O ports, in response to an output enable signal, which is designated by an input address).

	Otsuka does not disclose:
... a decoding status flag decoder configured to repeatedly receive a decoding status flag indicating that at least one error bit in the read data is corrected, from the semiconductor memory device through a data mask and inversion pin while the data input buffer is receiving the read data through the data pin, and configured to decode the decoding status flag to generate a decoding signal indicating information of the decoding status flag; …

However, Hein discloses:
... a decoding status flag decoder configured to repeatedly receive a decoding status flag indicating that at least one error bit in the read data is corrected, from the semiconductor memory device through a data mask and inversion pin while the data input buffer is receiving the read data through the data pin, and configured to decode the decoding status flag to generate a decoding signal indicating information of the decoding status flag (see Hein, Fig 10 par. [0051]: the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line, and see par. [0057]: DBM is intended to signify that both data inversion information and data mask information can be conveyed using the signal, and see par. [0073]: The incoming DQ[N] data are bit wise compared to the predefined DM-pattern. If the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked. If any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and see also Fig 9 par. [0072]); …

Otsuka and Hein are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otsuka for multiple burst read cycle, with the feature in which incoming DQ[N] data are bit wise compared to the predefined DM-pattern, where if the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked., and if any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and where the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line as disclosed by Hein, with the motivation that pin overhead can be reduced, as disclosed by Hein in par. [0051].

Regarding claim 9, the combination of Otsuka and Hein further discloses wherein the decoding status flag decoder is configured to receive repeated seven bits of the decoding status flag from the semiconductor memory device while the data input buffer is receiving the read data from the semiconductor memory device by unit of a burst (see Otsuka, Fig 1: input arrow point at 13 from 12, par. [0060]: error correction circuit 13 receives the error correction flags err, and see par. [0068]: the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and see also par. [0068]: “each burst read cycle”; second burst read cycle following the first burst read cycle).

Regarding claim 10, the combination of Otsuka and Hein further discloses wherein the memory controller is configured to receive the decoding status flag along with a read store signal from the semiconductor memory device (see Otsuka, Fig 1 par. [0068]: In each burst read cycle, the read-data pieces r(1) to r(4) are read out from the memory cells in one clock cycle, where each of the read-data pieces r(1) to r(4) is constituted by 16 bits. The syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of the read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4). The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err, and see par. [0063]: Each read/write data selection circuit 17-i determines one of the write-data piece W(i) and the corrected read-data piece R(i) as a data piece C (i) which is to be written in the memory cells, according to a signal outputted from the corresponding write-status holding circuit 16-i).

Regarding claim 11, the combination of Otsuka and Hein further discloses wherein the data mask and inversion pin is a pin through which the memory controller is configured to receive a data inversion bit associated with the read data and through which the memory controller is configured to transmit a data mask signal to the semiconductor memory device (see Hein, Fig 10 par. [0051]: the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line, and see par. [0057]: DBM is intended to signify that both data inversion information and data mask information can be conveyed using the signal, and see par. [0073]: The incoming DQ[N] data are bit wise compared to the predefined DM-pattern. If the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked. If any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked).

Regarding claim 12, the combination of Otsuka and Hein further discloses wherein the central processing unit is configured to determine an error management policy of the semiconductor memory device based on the decoding status flag (see Otsuka, Fig 1 par. [0068]: The decoder 12 decodes the syndrome signal S, and generates the 64-bit error correction flags err. The error correction circuit 13 receives the read-data pieces r(1), r(2), r(3), and r(4) and the error correction flags err generated on the basis of the read-data pieces r(1), r(2), r(3), and r(4), corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and see par. [0061]: The data selection circuit 14 performs parallel-to-serial conversion of 64-bit data outputted from the memory cells, into 16-bit form for outputting the converted data through 16-bit I/O ports, in response to an output enable signal, which is designated by an input address, and see par. [0062]: The write-data holding circuits 15-1, 15-2, 15-3, and 15-4 capture 16-bit write-data pieces (i.e., data to be written in the memory cells) inputted from the I/O ports in turn in response to write enable signals WE1, WE2, WE3, and WE4, respectively, and see par. [0063]: Each read/write data selection circuit 17-i determines one of the write-data piece W(i) and the corrected read-data piece R(i) as a data piece C (i) which is to be written in the memory cells, according to a signal outputted from the corresponding write-status holding circuit 16-i).

Regarding claim 18, Otsuka discloses all the claimed limitations as set forth in the rejection of claim 13 above.

Otsuka does not disclose wherein the first pin is a pin through which the semiconductor memory device is configured to transmit a data inversion bit associated with the read data and through which the semiconductor memory device is configured to receive a data mask signal from the memory controller.

However, Hein discloses wherein the first pin is a pin through which the semiconductor memory device is configured to transmit a data inversion bit associated with the read data and through which the semiconductor memory device is configured to receive a data mask signal from the memory controller (see Hein, Fig 10 par. [0051]: the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line, and see par. [0057]: DBM is intended to signify that both data inversion information and data mask information can be conveyed using the signal, and see par. [0073]: The incoming DQ[N] data are bit wise compared to the predefined DM-pattern. If the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked. If any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and see also Fig 9 par. [0072]).

Otsuka and Hein are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otsuka for multiple burst read cycle, with the feature in which incoming DQ[N] data are bit wise compared to the predefined DM-pattern, where if the compare to the DM-pattern is true and the inversion of /DBM is true, the DM signal is set to 1, which instructs that the data word should be masked., and if any of the bit wise compares is not true or and/or the inversion of /DBM is not true, the DM signal is set to 0, which instructs that the data word should not be masked, and where the data mask and data inversion functions for a portion of data, such as a data word, can be merged onto a common pin/data line as disclosed by Hein, with the motivation that pin overhead can be reduced, as disclosed by Hein in par. [0051].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11036578. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims 1, 8, and 13 are almost fully contained within the patented claims 1 and 18, with the exception of repeated transmission of the decoding status flag. It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to repeat the error correction of the patented claims for every time data is read, in order to ensure that there are no errors each time data is read from a memory.

See table below:
Current application
11036578
1. A semiconductor memory device, comprising:
 
a memory cell array including a plurality of memory cells;
 
an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array; and
 
a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the decoding status flag repeatedly to a memory controller through a first pin while transmitting the read data to the memory controller through a second pin.




8. A memory controller configured to control a semiconductor memory device, the memory controller comprising:
 
a data input buffer configured to receive read data from the semiconductor memory device through a data pin;
 






a decoding status flag decoder configured to repeatedly receive a decoding status flag indicating that at least one error bit in the read data is corrected, from the semiconductor memory device through a data mask and inversion pin while the data input buffer is receiving the read data through the data pin, and configured to decode the decoding status flag to generate a decoding signal indicating information of the decoding status flag;
 





an error correction code (ECC) engine configured to receive the read data and the decoding signal and correct at least one error bit in the read data based on the decoding signal; and
 






a central processing unit configured to control the ECC engine.




13. A memory system comprising:

a semiconductor memory device; and 

a memory controller configured to control the semiconductor memory device,
 
wherein the semiconductor memory device comprises:
 
a memory cell array including a plurality of memory cells;
 
an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array; and
 
a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the decoding status flag repeatedly to the memory controller through a first pin while transmitting the read data to the memory controller through a second pin.
1. A semiconductor memory device, comprising: 

a memory cell array including a plurality of memory cells; 

an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array;

a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to a memory controller, wherein the channel interface circuit is configured to transmit the decoding status flag and link parity bits to the memory controller through a first pin while transmitting the read data through a second pin …

1. A semiconductor memory device, comprising: a memory cell array including a plurality of memory cells …

… wherein the read data is read from the memory cell array; a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to a memory controller, … transmitting the read data through a second pin …

… configured to generate a decoding status flag indicating that the at least one error bit is corrected … a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to a memory controller, wherein the channel interface circuit is configured to transmit the decoding status flag and link parity bits to the memory controller through a first pin while transmitting the read data through a second pin, wherein the first pin is a data mask and inversion pin and the second pin is a data pin; …

… an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected …  a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to a memory controller …

… a control logic circuit configured to control the ECC engine and the channel interface circuit in response to an address and a command provided from the memory controller.

18. A memory system, comprising: 

a semiconductor memory device; and 


a memory controller configured to control the semiconductor memory device, 

wherein the semiconductor memory device includes: 

a memory cell array including a plurality of memory cells;

an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicative of whether the at least one error bit is corrected, wherein the read data is read from the memory cell array;

a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to the memory controller, wherein the channel interface circuit is configured to transmit the decoding status flag to the memory controller through a first pin, wherein the first pin is a data mask and inversion pin; and a control logic circuit configured to control the ECC engine and the channel interface circuit in response to an address and a command provided from the memory controller, wherein the control logic circuit is configured to control the channel interface circuit to transmit the decoding status flag and parity bits to the memory controller via the first pin while the channel interface circuit transmits the read data to the memory controller via a data pin …



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giovannini et al. (20130346721, pub. Dec. 26, 2013) discloses a memory device in which values captured by samplers on a one-way bit via driver can be an error detection and correction (EDC) pin, Data Bus Inversion (DBI), or Data Mask (DM).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111